Blandford, Justice.
The question here is, will an affidavit lie to an execution when the defendant in execution points out property to be levied on, but the officer levies on other property ?
We think not. Section 3641 of the Code gives the officer a discretion as to the value of the property. It is to be sufficient to satisfy the execution. But if the officer violates his duty, either by making an excessive levy or by refusing to levy on the property pointed out by defendant, he is himself liable for such special damages as the defendant may incur thereby; but this will be no valid objection to the process.
Judgment affirmed.